department of the treasury internal_revenue_service washington d c jun tax_exempt_and_government_entities_division uniform issue list kee tep ek t3 legend taxpayera ira x_ amount a plan x employerk trustee t companyc dear this letter is in response to a request dated august as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution from ira x totaling amount a taxpayer a asserts that his failure to accomplish a rollover within the 60-day period page prescribed by sec_408 was due to the failure of company c to process the paperwork necessary to accomplish the rollover of amount a within the day period on october taxpayer a received a distribution from ira x in the form of a check taxpayer a endorsed the check and made it payable to plan x a plan sponsored by employer k on november taxpayer a delivered the check and some of the paperwork necessary to accomplish a rollover to company c the recordkeeper for plan x on november process but he was confused by company c’s explanation on what was needed to complete the rollover of amount a taxpayer a contacted company c regarding the rollover on november taxpayer a delivered the remaining paperwork necessary to complete the rollover however as a result of the prior conversation with taxpayer a company c had mailed the check for amount a back to taxpayer a and the rollover could not be completed on december days after receiving the distribution of amount a from ira x taxpayer a delivered the check to company c a second time thus completing all of the steps necessary to effect the rollover within the day period although company c represents that it take sec_24 to hours to process rollover checks due to the christmas holiday and weekend following the receipt of the check company c did not forward the check for amount a to trustee t the trustee for plan x for seven days trustee t received the check on the day of the rollover period and deposited the check into plan x on the day based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an individual_retirement_account ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the ae portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of section _ d do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was due to the failure of company c to process the necessary paperwork to accomplish the rollover of amount a within the day period therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x provided all other requirements of sec_408 of the code except the day requirement are met the contribution of amount a into plan x will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pa ‘page a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact id at - please address all correspondence to se t ep ra t3 sincerely yours an is me laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc kkk
